Title: To George Washington from Brigadier General Benedict Arnold, 26 March 1777
From: Arnold, Benedict
To: Washington, George



Dear General
Providence March 26th 1777

I was made very unhappy a Few days since by hearing your Excellency was exceeding Ill with a feaver, soon after had the pleasure hearing by Mr Learned you were so farr recovered as to be able to ride Out. my fears have not Intirely subsided I am still Anxious for your safety, and, Apprehensive your zeal for the Publick service will Induce you to exert yourself, before you are perfectly recovered.
I wrote your Excellency the 11th Inst., since which our Intended expedition Agt Rhode Island is laid a side, we now Confine Ourselves to a defencive Opposition only—Desertions from the Island are frequent, the Most Intelligent Persons agree the Enemy have Six Battallions of Hessians, and Four of Brittish Troops, the whole about Four thousand Men, Several Inhabitants who came from New Port the Evening of the 23d & 25th Inst. say that all the Enemies Transport Ships are hawled of from the Wharves, their Water In, & Sails bent, & ready for Sailing Sir Peter Parker has sent his Baggage on Board, & was to Embark soon, It is said by their Seamen they are bound to New York, from Appearances they will doubtless soon leave New Port, & probably Join General How.
In my last I intimated to your Excellency, the imposibility of my remaining In a disgracefull Situation in the Army, my being Superceeded must be View’d as an Implicit impeachment of my Character I therefore requested a Court of Inquiry Into my Conduct, I beleive the Time is near at hand when I can leave, this department without any Damage to the Publick Interest when that is the Case I will wait on your Excellency, not doubting my request will be granted, and that I shall be able to Acquit myself of every Charge, Malice, or Envy can bring against me.
General Spencer writes your Excellency very particularly by this Operty. I have only to Add, my sincere wishes for your restoration to

perfect health, and preservation in evry danger, and am Very respectfully Dear General Your Affectionate & most Obedt Hble St

B. Arnold

